Citation Nr: 0843785	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-28 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating higher than 30 percent for pulmonary 
tuberculosis, far advanced, inactive with chronic obstructive 
pulmonary disease (COPD) and bronchitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In the November 2008 informal hearing presentation, the 
veteran's representative argued that the veteran was entitled 
to a total disability rating based on individual 
unemployability (TDIU) and special monthly compensation 
(SMC).  As the RO has not adjudicated these claims, they are 
referred to the RO for appropriate action.

In December 2008, the undersigned granted the veteran's 
motion to advance his case on the Board's docket.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2008).


FINDINGS OF FACT

1.  The evidence reflects that the veteran's tuberculosis has 
not been active at any time during the rating period on 
appeal.

2.  Pulmonary function testing did not reveal forced vital 
capacity, or a ratio of forced expiratory volume in one 
second to forced vital capacity, of between 40 to 55 percent 
of the predicted value, and there is no evidence of cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, acute respiratory failure, or outpatient oxygen 
therapy.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
pulmonary tuberculosis, far advanced, inactive with COPD and 
bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Codes 6604-6721 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The application of the VCAA in rating cases depends upon 
whether the case arises from a veteran's disagreement with 
the initial rating assigned after service connection is first 
granted, or whether it stems from disagreement with the 
denial of a claim for an increased rating for a disability 
for which service connection had previously been granted.

In the former case, where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003 (2003).

In contrast, adequate VCAA notice in an increased rating case 
includes the requirements that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, 
or ask VA to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The current claim does not fit neatly into either category.  
The veteran has been rated 30 percent for tuberculosis since 
March 8, 1963.  Since that time, he has periodically filed 
increased ratings claims, which were repeatedly denied by the 
RO and, in September 1999, by the Board.  However, the 
veteran's substantive appeal and Board hearing testimony in 
connection with that claim raised the issue of service 
connection for respiratory disorders secondary to his 
service-connected tuberculosis.  The Board referred this 
issue to the RO and the RO denied service connection for a 
respiratory disorder, secondary to tuberculosis, in March 
2000.

In June 2002, the veteran filed a petition to reopen his 
claim for service connection for a respiratory disorder 
secondary to tuberculosis.  In August 2002, the RO denied the 
petition to reopen the claim, which it recharacterized as 
service connection for COPD and bronchitis as secondary to 
tuberculosis.  However, after the veteran appealed, the RO 
issued the March 2004 rating decision on appeal herein.  In 
that decision, the RO indicated that service connection was 
warranted for COPD and bronchitis, but that they would 
warrant a noncompensable rating if evaluated separately, and 
that it was continuing the 30 percent rating for the 
disability which it now characterized as pulmonary 
tuberculosis, far advanced, inactive with COPD and 
bronchitis.

To the extent that the RO's decision constitutes a grant of 
service connection and the veteran is appealing the initial 
rating of 30 percent including a noncompensable rating for 
COPD and bronchitis, the claim has been substantiated and the 
veteran bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

To the extent that the RO's March 2004 decision constitutes 
the denial of a claim for an increased rating for 
tuberculosis with COPD and bronchitis, the RO notified the 
veteran in an April 2004 letter of the evidence needed to 
substantiate a claim for an increased rating for tuberculosis 
with COPD and bronchitis.  This letter also satisfied the 
second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the April 2004 letter complied with this requirement.

There was a timing deficiency with the April 2004 letter, 
because it was provided after the March 2004 rating decision 
on appeal herein.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The timing deficiency was remedied by the 
readjudication of the claim after the notice was provided in 
the December 2007 supplemental statement of the case (SSOC).  
Id.

As to the Dingess notice requirements, the veteran has 
substantiated his status as a veteran. The second and third 
Dingess elements are also substantiated inasmuch as service 
connection has been established for the disabilities at 
issue.  The RO has not provided the veteran with information 
regarding disability ratings and effective dates.  However, 
as the Board is denying the claim, no new disability rating 
or effective date is being assigned, and the veteran has 
therefore not been prejudiced by the absence of this notice.

In addition, the April 2004 letter told the veteran that he 
could substantiate his increased rating claim with evidence 
that the disability had worsened and provided examples of the 
types of evidence that the veteran could submit or ask VA to 
obtain with regard to his increased rating claim.  To the 
extent that the April 2004 letter did not comply with the 
Vazquez-Flores requirements, the veteran's submissions, in 
particular his March 2004 NOD explaining why he was entitled 
to a higher rating under diagnostic codes 6600, 6602, and 
6604, as discussed below, demonstrated an awareness of what 
was necessary to substantiate his claim for an increased 
rating pursuant to the appropriate diagnostic codes.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the RO has obtained all identified post-service 
private and VA treatment records and the veteran has been 
afforded multiple VA examinations including pulmonary 
function tests to determine the severity of his disability.  
While the veteran's representative argued in the informal 
hearing presentation that the most recent, November 2007 VA 
examination pulmonary function test results were inconsistent 
and incomplete and thus provided an insufficient basis on 
which to rate the veteran's respiratory disorders, the Board 
finds, for the reasons expressed below, that any deficiencies 
in this examination do not warrant a remand.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  Claim on appeal is thus ready to be considered 
on the merits.

Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589.  Regardless of 
whether a claim is one for a higher initial rating or an 
increased rating, VA must consider whether he is entitled to 
a "staged" rating to compensate him for times during the 
appeal period when his disability may have been more severe 
than at other times during the course of his appeal.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The veteran's tuberculosis with COPD and bronchitis is rated 
under 38 C.F.R. § 4.97, Diagnostic Codes (DCs) 6604-6721.  
Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 
4.27.  Here, DC 6604 refers to the veteran's COPD and DC 6721 
refers to the veteran's chronic, far advanced, inactive 
pulmonary tuberculosis.

With regard to tuberculosis, prior to its repeal in 1968, 
38 U.S.C. § 356 provided for graduated ratings for inactive 
tuberculosis.  38 C.F.R. § 4.96(b) provides that the repealed 
section still applies in the case of any veteran who on 
August 19, 1968, was receiving or entitled to receive 
compensation for tuberculosis, and that this provision should 
be mentioned in the discussion portion of all ratings in 
which these provisions are applied.  As noted above, the 
veteran was receiving compensation for tuberculosis prior to 
August 19, 1968.  Thus, the repealed provision applies.  It 
does not, however, warrant a rating higher than 30 percent, 
because the evidence shows that the veteran's tuberculosis 
has been inactive since March 8, 1957, as reflected in a VA 
hospital discharge final summary of that date.  The repealed 
provision provides for a rating higher than 30 percent only 
if there has been an active recurrence.  The evidence 
reflects that there has been no such active recurrence.  Both 
the February 2004 and November 2007 VA examination reports, 
to include X-rays, reflect that there is no evidence of any 
active tuberculosis process in the veteran.  Therefore, a 
rating higher than 30 percent is not warranted under the 
repealed provision.

Similarly, the current general rating formula for inactive 
pulmonary tuberculosis does not provide for a rating higher 
than 30 percent if the tuberculosis remains inactive.  
Therefore, a higher rating is not warranted under DC 6721, 
which provides that chronic, far advanced, inactive 
tuberculosis is to be rated under the general rating formula.

Significantly, Note 2 to the general rating formula for 
inactive pulmonary tuberculosis provides that the graduated 
30 percent rating for tuberculosis, which the veteran is 
currently receiving, is not to be combined with the ratings 
for other respiratory disabilities.  Thus, the veteran would 
need to establish entitlement to a rating higher than 30 
percent in order to warrant an increased rating for his the 
pulmonary tuberculosis, far advanced, inactive with COPD and 
bronchitis.  

The second diagnostic code under which the veteran's 
disability is rated is 38 C.F.R. § 4.97, DC 6604.  Pursuant 
to DC 6604, 30 and 60 percent rating are based on pulmonary 
function testing (PFT) results.  Those tests include Forced 
Expiratory Volume (FEV), the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC), 
and Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO/SB).

FEV-1 of 56- to 70-percent predicted, or FEV-1/FVC of 56 to 
70 percent, or DLCO (SB) 56- to 65- percent predicted, 
warrants a 30 percent rating.  A 60 percent rating is 
warranted where there is FEV-1 of 40- to 55-percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 
40- to 55-percent predicted, or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  The 
criteria for a 100 percent rating include symptoms other than 
pulmonary function test results.  Such a rating is warranted 
where there is FEV-1 of less than 40 percent of predicted 
value, or FEV-1/FVC of less than 40 percent, or DLCO (SB) of 
less than 40-percent predicted, or maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure, or outpatient oxygen 
therapy is required.

The Final Rule Supplementary Information accompanying the 
above regulations, which became effective September 5, 1996, 
indicate that the test results to be used in determining the 
appropriate ratings are those produced after optimum therapy, 
i.e., post-bronchodilator.  See Final Rule Supplementary 
Information, 61 Fed. Reg. at 46,720, 46,723 (Sept. 5, 1996).

However, effective October 6, 2006, VA added provisions that 
clarify the use of PFT results in evaluating respiratory 
conditions.  See 71 Fed. Reg. 52459-01 (Sept 6, 2006) 
(codified at 38 C.F.R. § 4.96(d)).  38 C.F.R. § 4.96(d), 
titled "Special provisions for the application of evaluation 
criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, 
and 6840-6845" has seven provisions.  PFT results are 
required to evaluate respiratory conditions except in certain 
situations.  If a DLCO (SB) test is not of record, evaluation 
should be based on alternative criteria as long as the 
examiner states why the DLCO(SB) test would not be useful or 
valid in a particular case.  When the PFT results are not 
consistent with clinical findings, evaluation should 
generally be based on the PFT results.  Post-bronchodilator 
studies are required when PFTs are done for disability 
evaluation purposes with some exceptions; when evaluating 
based on PFT results.  Post-bronchodilator results are to be 
used unless they are poorer than the pre-bronchodilator 
results, then the pre- bronchodilator values should be used 
for rating purposes.  When the results of different PFTs 
(FEV-1, FVC, etc.) are disparate, the test result that the 
examiner states most accurately reflects the level of 
disability should be used for evaluation, and if the FEV-1 
and the FVC are both greater than 100 percent, a compensable 
evaluation based on a decreased FEV-1/FVC ratio should not be 
assigned.

The Board notes that the above regulatory changes pertinent 
are non-substantive in nature, and merely interpret already 
existing law.  Given the non-substantive nature of the 
regulatory changes, the Board finds that, although the text 
of these regulatory changes was not included in the November 
2004 SOC or the December 2007 SSOC, the veteran will not be 
prejudiced by review of the PFT results in light of these 
explanatory regulations.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As shown below, the PFT results do not 
warrant a higher, 60 percent rating regardless of the 
application of 38 C.F.R. § 4.96(d).

In this case, the pulmonary function testing during the 
appeal period includes the following.

On October 2003 testing, the pre-bronchodilator FEV-1 was 98 
percent of the predicted value and FEV1/FVC was 124 percent 
of predicted value.  The post-bronchodilator FEV-1 was 63 
percent of the predicted value, and FEV-1/FVC was 63 percent 
of the predicted value.  The veteran was unable to perform 
the DLCO (SB) test due to dyspnea.  The technician/therapist 
noted good effort and that this was the best test possible.  
The computerized interpretation indicated that there was mild 
restrictive ventilatory defect as indicated by the finding of 
mildly reduced FVC, and that the FEV1 and FEF25-75 percent 
were significantly decreased indicating the possibility of 
sub-optimal patient effort and/or adverse reaction to 
continued bronchodilator therapy.

The December 2004 VA examination report relied on the October 
2003 PFT results.

On November 2007 pulmonary function testing, the pre-
bronchodilator FEV-1 was 40 percent of predicted and the FEV-
1/FVC was 99 percent of predicted.  The post-bronchodilator 
FEV-1 was 78 percent of predicted and the FEV-1/FVC was 99 
percent of predicted.  The VA examiner noted poor effort on 
the November 2007 VA examination.  The PFT technician wrote 
that the veteran stated that he did the best he could, but 
that his effort could have been better.  Although the veteran 
followed directions, he could not finish the volume study, 
and could not do the diffusion study completely. 

The above PFT results do not warrant a rating higher than 30 
percent under DC 6604.   The post-bronchodilator, 63 percent 
predicted value for FEV-1 and FEV-1/FVC on the October 2003 
PFT, are within the range for a 30 percent rating under DC 
6604, as are the 78 and 99 percent predicted values for FEV-1 
and FEV-1/FVC on the November 2007 VA examination.  If the 
better, pre-bronchodilator results from the October 2003 PFT 
are used, there is still no basis for a higher rating, as 
these results would not even warrant the current 30 percent 
rating.  The veteran is thus not entitled to a rating higher 
than 30 percent for his COPD and bronchitis based on his PFT 
results.

As noted, the veteran's representative has argued that a 
remand is warranted for a new examination because the results 
of the November 2007 PFT were inconsistent and incomplete.  
However, both the October 2003 and November 2007 PFT results 
included an explanation as to why the veteran performance on  
the DLCO (SB) testing did not yield valid results.  In these 
circumstances the above analysis based on the alternative 
FEV-1 and FVC criteria is appropriate.  See 38 C.F.R. 
§ 4.96(d)(2).

Moreover, the February 2004 and November 2007 VA examination 
reports reflect that there is no evidence of cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, acute 
respiratory failure, or outpatient oxygen therapy, warranting 
a higher rating under DC 6604.

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's pulmonary 
tuberculosis, far advanced, inactive with COPD and 
bronchitis, but finds that no higher rating is assignable.  
In his NOD, the veteran cited DCs 6600 and 6602, applicable 
to bronchitis and asthma as possible bases, in addition to DC 
6604, for a rating higher than 30 percent.  However, DC 6600 
contains the same criteria as DC 6604, and thus does not 
provide a basis for a higher rating.  The Board notes that 
the veteran has been diagnosed with asthma, and that DC 6602 
does contain different criteria for a rating higher than 30 
percent, to include a 60 percent rating where there are at 
least monthly visits to a physician for required care of 
exacerbations or intermittent courses of systemic 
corticosteroids.  However, while asthma was noted in Dr. 
Seymour's May 2007 consultation report, as highlighted by the 
veteran, he did not describe any of the symptoms listed above 
required for a higher rating.  

Similarly, while the November 2007 VA examination report 
noted that the veteran "may have" reactive airway 
disease/asthma, and quoted from a 1978 VAOPT note indicating 
that the veteran's pulmonary history was consistent with 
years of undertreated asthma, aggravated by many years of 
smoking, there was no indication of the frequent visits to a 
physician or systemic corticosteroids required for a rating 
higher than 30 percent.  In fact the examiner noted that the 
veteran required no medication for his pulmonary condition, 
and that despite his claims of using an inhaler 4 to 5 times 
daily, VA pharmacy records showed no refills during the past 
year.

Finally, the Board finds that there is no showing that the 
veteran's pulmonary tuberculosis, far advanced, inactive with 
COPD and bronchitis reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (as cited in the November 2004 SOC).  Although, 
as noted by the veteran's representative, the November 2007 
VA examination report indicates that the veteran is 
unemployed, there is no indication that this unemployment is 
due to the veteran's tuberculosis with COPD and bronchitis.  
Thus, this disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating at each stage).  Nor has 
it been shown to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  Hence, the Board finds that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the Board must conclude that there 
is no basis for staged rating of the veteran's pulmonary 
tuberculosis, far advanced, inactive with COPD and 
bronchitis, and the claim for a rating higher than 30 percent 
for this disability must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of any higher rating for pulmonary 
tuberculosis, far advanced, inactive with COPD and 
bronchitis, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for a rating higher than 30 percent for pulmonary 
tuberculosis, far advanced, inactive with COPD and bronchitis 
is denied.



____________________________________________
N. R. ROBIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


